Mr. Presiding Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. Brokers, § 37*—when broker not procuring cause of sale. Where, in an action for commissions for the sale of the defendant’s farm, there was no contradiction of the purchaser’s testimony that he, when told by the plaintiff that the defendant’s farm was for sale, knew it was for sale and so stated to the plaintiff, and uncontradicted evidence showed that the plaintiff did nothing further in connection with the sale, held that the plaintiff was not the efficient or procuring cause of the sale and not entitled to commissions. 2. Evidence, § 222*—when evidence inadmissible as hearsay. In an action for real estate commissions, testimony of the plaintiff that the defendant’s son stated, out of the presence of the defendant, that the defendant would treat the plaintiff right in the matter of paying him commission, held improperly admitted. 3. Trial, § 133*—when remarks of counsel to jury improper. In an action for breach of contract, a remark to the jury by counsel for the plaintiff that the defendant was a business man, successful and rich, held improper and vicious.